—Order, Supreme Court, New York County (William Davis, J.), entered March 3, 1995, which denied defendant’s motion to dismiss the complaint on *269the ground of forum non conveniens, unanimously affirmed, without costs.
The action seeks to recover on a health insurance policy issued by defendant insurer in South Carolina to plaintiff health care provider’s assignor, a South Carolina resident to whom plaintiff provided medical services in South Carolina. The parties are both residents of New York; the policy is subject to South Carolina law. Defendant argues against retention of New York jurisdiction, mainly because it would not be able to subpoena the patient, the treating physician and other factual witnesses who are located in South Carolina. The IAS Court rejected this argument, pointing out that ”[t]he only issue is what was the usual and customary rate on each of the invoices [for treatment]”, a matter that "can be proved by documents without necessity of witnesses”. We agree. The case is straightforward and its resolution here should involve no difficulties for a New York resident so compelling as to warrant rejecting another New York resident’s choice of forum (see, Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 74). Defendant’s other arguments are without merit. Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.